EXAMINER’S AMENDMENT
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Group I, claims 1-4 are drawn to a system for installation and management of virtual desktop images that are already created, classified in class G06F8/63.
II.	Group II, Claims 5-10, drawn to a system for configuration of virtual machines and their associated images and management of deployed virtual machines, classified in class G06F9/45558.

Inventions Group I and Group II are related as subcombination disclosed as usable together in a single combination.  Group I is drawn components that are used for installation and management of virtual desktop images that are already created.  Group II is drawn components that are used for configuration of virtual machines and their associated images and management of deployed virtual machines.   The combinations are distinct from each other if they are shown to be separately usable.  In the instant case, invention Group I and Group II have separate utility such that search for Group I invention is not required for Group II and vice versa.

Because these inventions are distinct for the reasons given above and have acquired a separate status in the art as shown by their different classification, restriction for examination purposes as indicated is proper. 

Election of Group I, claims 1-4, was made without traverse during a telephone interview on April 25th, 2022 with the applicant (Mr. Lawrence N. Ginsberg, Reg. # 30,943).    

Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and are cancelled.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Authorization for this examiner’s amendment was given in a telephone interview with Mr. Lawrence N. Ginsberg, Reg. # 30,943 and inventor Mr. Darshan B Arya, on 05/19/2022.


THE APPLICATION HAS BEEN AMENDED AS FOLLOWS:

IN THE SPECIFICATION:

In accordance to MPEP guidelines, the specification has been amended according to the following:
[0001] This application is a continuation-in-part of U.S. Application No. 16/408,189, now Patent No. 10,678,526, filed on May 9, 2019, entitled METHOD AND SYSTEM FOR MANAGING THE END TO END LIFECYCLE OF A VIRTUALIZATION ENVIRONMENT, which is a continuation of U.S. Application No.15/140,744, filed on April 28, 2016, now Patent No. 10,303,453, entitled METHOD AND SYSTEM FOR MANAGING THE END TO END LIFECYCLE OF THE VIRTUALIZATION ENVIRONMENT FOR AN APPLIANCE, which claims benefits of U.S. Provisional Application Serial No. 62/159,164, filed on May 8, 2015, entitled METHOD AND SYSTEM FOR MANAGING THE END TO END LIFECYCLE OF THE VIRTUALIZATION ENVIRONMENT FOR AN APPLIANCE. [0002] The entire contents of 16/408,189, 15/140,744, 62/159,164 are hereby incorporated by reference herein.

This listing of claims will replace all prior versions of claims:
1.	A system for managing the end to end lifecycle of a cloud-hosted desktop virtualization environment, comprising:
     one or more hardware servers across different cloud infrastructures of the cloud-hosted desktop virtualization environment;
a)	a set of installation tools, comprising:
i) a setup wizard tool for installing and configuring desktop management software components, infrastructure software components, and desktop application images in a virtualization environment; and, 
ii) 	a configuration tool providing variables information to the setup wizard tool; and,
b)	an administration portal, comprising:
i)	a desktop environment management module for completing the installation and configuration of the infrastructure software and management software components of a desktop virtualization environment and providing ongoing management of the infrastructure software and management software components; 
ii)	 a desktop image management module for completing the configuration of the desktop application images and providing ongoing management of the desktop application images;
iii)	 a desktop catalog management module for maintaining a library of the desktop application images; 
iv)	 a user subscriptions module for maintaining a record of user subscriptions to the desktop application images in the library; 
v)	 a user management module for maintaining a record of users in the system;
vi)  a fabric for communication with the management software components and the infrastructure software components, said fabric comprising a services core, cloud orchestrator, workspace core, and plugins, wherein the plugins use API (Application Protocol Interface) commands; and,
vii) an application server comprising a services façade, a platform service, and, a platform core, wherein the platform service executes automated workflows and uses the platform core to communicate to the services core using pipes; 
wherein the set of installation tools and the administration portal are distributedly executing on the one or more hardware servers across different cloud infrastructures of the cloud-hosted desktop virtualization environment and wherein the administration portal enables users to subscribe and access the virtual desktop application images. 


2.	The system of Claim 1, wherein said administration portal further comprises, 
a)	a reseller management module for creating and managing multiple customer environments on public cloud;
b)	an organization management module for creating and managing multiple organizations per one reseller, with one or multiple organizations per a customer;
c)	a billing management module for generating monthly invoicing based on user subscriptions; and,
d)	a license management module for generating monthly software licensing utilization reports;
e)	a capacity management module for generating capacity utilization reports;
f)	a provisioning module for provisioning application images to users based on the user subscriptions; and,
g)	a usage module for generating monthly usage reports based on the user subscriptions.
3.	The system of Claim 1, further comprising a set of user support tools further comprising,
a)	an audit log module to track user activities and cloud environment metrics for user support purposes; and,
b)	 a support requests module for users to submit support requests in the system.

4.	 The system of Claim 1, further comprising a set of information technology (IT) operations tools further comprising,
a)	a monitoring tool to collect information about the cloud-environment utilization and management software performance metrics; and,
b)	a troubleshooting tool for an engineer to quickly collect required information to troubleshoot user issues.

5-10. 	(Cancelled) 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The substantive scope of the instant application is the same as the parent application which was allowed.  After thoroughly reviewed prosecution history of the parent application and updated searches for the instant application, the examiner has determined that claim 1, as amended herein and taken in the context of the claim as a whole, is allowable for the same reasons as those presented for the parent application.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BING ZHAO whose telephone number is (571)270-1745.  The examiner can normally be reached on 9am - 5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, An Meng-Ai can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BING ZHAO/
Primary Examiner, Art Unit 2198